 



ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.



 

VALUATION UNIT: ABC CAPITAL, S.A. INSTITUCIÓN DE BANCA MULTIPLE

APPRAISAL INFORMATION SUMMARY

 

 

 

 

 

(Photograph)

 

 

 

 

INTERIOR VIEW OF THE REAL ESTATE

 

 

   1   Key of the Appraisal. Number assigned by the Valuation Unit. 54179    2  
Date of Appraisal. In DD/MM/YYYY format. 07/05/2013    3   Infonavit
Registration Number (if applicable) NOT APPLICABLE    4   Key of the Comptroller
certifying the Appraisal SHF Number 0903492    5   Key of the Appraiser carrying
out the Appraisal SHF Number 0400663    6   Key of the entity granting the
credit NOT APPLICABLE    7   Constructor, in the event of new housing NOT
APPLICABLE    8   Purpose. FOR PURPOSES OF NOTARIZATION    9   Kind of Real
Estate to be appraised UNOCCUPIED LAND  10   Street and number or equivalent.
SÉPTIMA WITHOUT NUMBER  11   Name of the condominium. LOCATED BETWEEN THE LIENZO
CHARRO NEIGHBORHOOD AND THE C.F.E. PLANT  12   Neighborhood. PARCEL 33 Z-1 P-2/5
BELONGING TO EJIDO MAZATLAN PLAYAS DE ROSARITO, B.C.  13   Zip code. 22707  14  
Municipality or Delegation Key according to INEGI catalog. 5 5  15   Federative
Entity Key according to INEGI catalog. 2 2  16   Real estate tax account number.
EM-033-001.  17   Urban proximity reference. CENTRIC  18   Urban infrastructure
level 2  19   Type of Real Estate 0  20   Remaining Useful Life in months. NA 33
Number of bedrooms 0  21   Year of termination or remodeling of the construction
works (for NA 34 Number of bathrooms 0  22   General leasable units NA 35 Number
of half bathrooms 0  23   Leasable units NA 36 Number of levels of the appraised
unit 0  24   Surface of the land plot in m2.    120,000.00 37 Number of parking
spaces 0  25   Constructed surface in m2. NA 38 Telephone lines fixtures
UNEXISTENT  26   Accessory surface in m2. NA 39 Level of Urban Equipment 2  27  
Saleable surface in m2. NA 40 Elevator 0  28   Comparative market value.
            #¡REF! 41 Longitude (Georeference) 117.0644440  29   Physical value
of the land plot. $143,640,000.00 42 Latitude (Georeference) 32.3642220  30  
Physical value of the construction. $                 - 43 Altitude
(Georeference) 25.0000000  31   Amount of the concluded value in pesos.
$143,640,000.00    32   Amount of the concluded value in dollars US. Cy.
$12,000,000.00                

 

 

SIGNATURE

 

 

(Illegible Signature)

 

 

SIGNATURE

 

 

(Illegible Signature)

 

PROFESSIONAL APPRAISER SIGNATURE

MR. MARCELO GONZÁLEZ ALVEAR

AUTHORIZATION KEY SHF: 0400663

MUNICIPAL TAX REGISTRY: PV-023/99

 

SIGNATURE AND SEAL

MRS. ANA LAURA PALAZUELOS ILLADES

AUTHORIZATION KEY SHF: 0903492

0903492

   

 

Seal that reads:

 

(VALUATION UNIT

09064

APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES

0903492)

 



 

 

 



ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.



 

APPRAISAL NUMBER 54179

A P P R A I S A L

 

I.- GENERAL ASPECTS

 

I.1. ANTECEDENTS

 

PETITIONER OF THE APPRAISAL: EJIDO MAZATLÁN NAME OF THE PROFESSIONAL APPRAISER:
MR. MARCELO GONZÁLEZ ALVEAR KEY OF THE PROFESSIONAL APPRAISER: 0400683 KEY OF
THE PROFESSIONAL APPRAISER BEFORE THE CADASTRAL OFFICE:

 

PV-023/99

SPECIALIZATION: REAL ESTATES NAME OF THE COMPTROLLER: MRS. ANA LAURA PALAZUELOS
ILLADES KEY OF THE COMPTROLLER: 0903492 SPECIALIZATION: REAL ESTATES KEY OF THE
APPRAISAL: 54179 DATE OF THE APPRAISAL: MAY 7, 2013 NAME OF THE VALUATION UNIT:
ABC CAPITAL, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE KEY OF THE VALUATION UNIT: 9064
NAME OF THE CONSTRUCTOR FOR NEW HOUSING: NOT APPLICABLE INFONAVIT REGISTRATION
NUMBER: NOT APPLICABLE INFONAVIT CONDOMINIUM REGISTRATION NUMBER: NOT APPLICABLE
PURPOSE OF THE APPRAISAL: TO ESTIMATE THE VALUE OF THE LAND PLOT IN ITS CURRENT
CONDITION PURPOSE OR USE OF THE APPRAISAL: FOR PURPOSES OF NOTARIZATION KEY OF
THE GRANTING ENTITY: NOT APPLICABLE

 

I.2.- GENERAL INFORMATION OF THE REAL ESTATE

 

TYPE OF REAL ESTATE TO BE APPRAISED: UNOCCUPIED LAND PLOT LOCATION OF THE REAL
ESTATE: TOWN OF ROSARITO BETWEEN THE CFE PLANT (NORTHBOUND) AND THE DEVELOPMENT
HACIENDA FLORESTA DEL MAR (SOUTHBOUND) STREET: SEVENTH AS ACCESS OFFICIAL
NUMBER: WITHOUT NUMBER MACROLOT:   SUPERBLOCK:   BLOCK: PARCEL 33 Z-1 P-2/5 LOT:
FRACTION 33-1 RESULTING FROM THE SUBDIVISION OF PARCEL 33 Z-1 P-2/5 CONDOMINIUM:
  UNIT:   DEVELOPMENT:   NEIGHBORHOOD: EJIDO MAZATLAN (PARCEL 33 Z-1 P-2/5) ZIP
CODE: 22707 CITY: PLAYAS DE ROSARITO MUNICIPALITY: PLAYAS DE ROSARITO KEY
PURSUANT TO THE IN CATALOG    5

STATE:

 

B.C. KEY PURSUANT TO THE IN CATALOG    2 OWNER OF THE REAL ESTATE: MRS. ROSENDA
LOMELI OWNERSHIP REGIME: INDIVIDUAL PRIVATE REAL ESTATE TAX ACCOUNT NUMBER:
EM-033-001 POTABLE WATER ACCOUNT NUMBER: NOT PROVIDED GEOREFERENCES:  

 

LONGITUDE: 117.0644440 DEGREES LATITUDE: 32.3642220 DEGREES ALTITUDE: 25.00 MTS

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads:

 

(VALUATION UNIT

09064

APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES

0903492)

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

APPRAISAL NUMBER 54179

I.3.- REPRESENTATIONS AND WARNINGS

 

For the estimation of the value of a real estate, the following three approaches
exist:

THE COSTS APPROACH: Based in the economic principle of “substitution”, it
establishes that the value of a property is compared to the acquisition cost of
a new property that is equally desirable and with a use or functionality similar
to such of the asset that is being valuated.

THE INCOME APPROACH: Based in the economic principle of “anticipation”, it
considers values in connection with the present value of future profits arising
from the property and is generally measured though the capitalization of a
specific level of income.

THE COMPARATIVE MARKET APPROACH: Based in the economic principle of
“substitution”, it considers that a well-informed purchaser shall not pay for a
property, more than the purchase price of a similar property.

Using the costs approach:

The estimation of the value is carried out calculating the actual cost that the
reposition of the real estate and any other improvement that would have been
made, as if they were new, shall imply, subtracting the loss of value caused by
the depreciation of the improvements, adding the value of the land plot.

- The value of the land plot is obtained from the comparative analysis of values
of land plots having similar characteristics to those of the asset being
appraised.

- For the value of the construction and/or the improvements, the new reposition
value obtained from specialized publications, adjusted for this area, shall be
used, depreciating them with basis on the remaining useful life, and the
conditions of conservation, in accordance with the Ross- Heidec criteria.

Using the income capitalization approach:

- The estimation of the value is carried out with basis on the rents that the
real estate is capable to produce.

- The rents noted for the different kinds of construction were obtained from the
market investigation.

- The market approach is based in the comparison of similar real estate to such
being appraised or which are currently being offered, study is attached.

The purpose of this appraisal shall be solely and exclusively such established
in section ONE (ANTECEDENTS).

To analyze the commercial value, the following verifications of the information
received were carried out: YES NO - The physical identification of the real
estate through its location and inspection is coincident with the surface
described in the documentation (with the necessary approximation for the scope
of the appraisal). X   - The existence of rights of way was verified. X   - The
conditions of construction and conservation of the real estate were verified. X
  - The conditions of occupation and use of the real estate were verified. X   -
The construction of the real estate pursuant to the urban development plan in
force. X   - The real estate is considered a historic monument of the INAH.   X
- The real estate is considered architectonic patrimony of the INBA.   X

WARNINGS:

This appraisal does not constitute a structural or foundation report, or a
report of any other branch of engineering or architecture different than
valuation, therefore, it may not be used for purposes related with such
branches, nor any liability for hidden defects or for other characteristics of
the real estate that may not be appreciated during an ordinary physical
inspection visit for purposes of appraising is assumed, even when certain
characteristics that may constitute anomalies with respect to the conditions of
ordinary conservation according to the consumed useful life of a real estate or
its structure are appreciated, the appraiser does not assume greater liability
than mentioning such when identified, considering that, although bad or run-down
conditions are present, the obligation of the appraiser is to carry out the
appraisal pursuant to the criteria and rules in force and applicable in
accordance with the purpose thereof.

No investigations were carried out, except when such circumstance is indicated
in the appraisal, with respect to the existence of pipelines or hazardous
materials storage which may be harmful to the health of the persons using the
building or the conditions thereof, in the asset or its vicinities.

The names of the petitioner, owner, as well as the real estate tax or water
accounts numbers and the location of the real estate are mentioned pursuant to
the information provided by the client at the moment of requesting the
appraisal, therefore, no liability is assumed for errors, omissions or
differences with respect to the data registered by official authorities, as such
may be the registry.

The surfaces used in the appraisal are obtained from the sources mentioned
therein, when “according to measurements” is mentioned, such correspond to the
physical measurement, without thereby representing an exact survey, considering
the existing measuring variations and customs. Therefore, its result shall only
be destined for purposes of calculation of the appraisal.

The age of the real estate is considered with basis on the existing documentary
information (construction licenses), real estate tax certificate, public deeds
or others) and in its case, it is estimated on the physical appreciations.

 

I.4.- SURROUNDINGS   CLASSIFICATION OF THE AREA: SECOND ORDER HOUSING TYPE OF
CONSTRUCTION PREVAILING IN THE AREA: HABITATIONAL HOUSINGOF ONE AND TWO STORIES,
AS WELL AS THE CFE PLANT AND CLOSE HOTELS. SATURATION INDEX IN THE AREA: SEVENTH
AS 90%      

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads:

 

(VALUATION UNIT

09064

APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES

0903492)

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

APPRAISAL NUMBER 54179

 

POPULATION DENSITY: MEDIUM SOCIO-ECONOMIC LEVEL OF THE POPULATION: MIDDLE CLASS
ENVIRONMENTAL POLLUTION: NOT RELEVANT ACCESS WAYS AND IMPORTANCE THEREOF: THE
TIJUANA-ENSENADA HIGHWAY NEARBY TO HACIENDA FLORESTA DEL MAR DEVELOPMENT,
CONTINUING THEREAFTER THROUGH CAMINO A PEMEX UNTIL THE CROSSROAD WITH THE
SEVENTH STREET, WHICH IS THE ACCESS FRONT TO THE CORRESPONDING REAL ESTATE URBAN
PROXIMITY REFERENCE: CENTRIC AVAILABLE INFRASTRUCTURE IN THE AREA:   POTABLE
WATER X AVAILABLE WITHOUT CONNECTION TO THE REAL ESTATE DRAINAGE AND SEWERAGE X
AVAILABLE WITHOUT CONNECTION TO THE REAL ESTATE ELECTRIFICATION X AVAILABLE AIR
NETWORK WITHOUT CONNECTION TO THE REAL ESTATE PUBLIC LIGHTING X AVAILABLE AERIAL
WITH SODIUM VAPOR LAMPS WAYS OF TRANSPORT X AVAILABLE ASPHALT WIDTH: 8.00 MTS
SIDEWALKS X AVAILABLE TYPE “l” CONCRETE WIDTH 80 CMS

OTHER SERVICES AVAILABLE IN THE ZONE:

 

  TELEPHONES X EXISTING SIGNAGE X AVAILABLE IN SURROUNDING WAYS AND STREETS
NATURAL GAS X AVAILABLE PRIVATE SURVEILLANCE X AVAILABLE GARBAGE COLLECTION X
AVAILABLE

URBAN INFRASTRUCTURE LEVEL:

 

3  

URBAN EQUIPMENT:

 

  CHURCHES   NON EXISTING MARKETS OR BUSINESSES x EXISTING SCHOOLS X EXISTING
PARKS AND GARDENS X EXISTING PUBLIC TRANSPORT X EXISTING in an smaller radius
than 800 meters HOSPITALS   NON EXISTING BANKS X EXISTING URBAN EQUIPMENT LEVEL:
2          

 

II.- PARTICULAR CHARACTERISTICS

 

II.1. LAND PLOT

 

LOCATION MAP:   SECTION OF STREETS, LIMITS AND ORIENTATION: REAL ESTATE LOCATED
BETWEEN THE STREET CAMINO A PEMEX (NORTHBOUND), MARIANO ESCOBEDO STREET
(SOUTHBOUND), SEVENTH STREET (EASTBOUND) AND CAMINO ANTIGUO A PEMEX (WESTBOUND)
MEASURES AND BOUNDARIES OF THE LAND PLOT ACCORDING TO: REGISTRATION BEFORE THE
PUBLIC REGISTRY OF COMMERCE DATED OCTOBER 5, 2011 LAND PLOT BOUNDARIES

FRACTION 33-1 RESULTING FROM THE SUBDIVISION OF PARCEL 33 Z-1 P-2/5

(ACCORDING TO CERTIFICATE OF P.R.P. AND COMMERCE OF PLAYAS DE ROSARITO)

FRONT SIDE OF THE LAND PLOT IN MTS: 184.622 M. NORTHEAST:

IN 184.622 MTS WITH C.F.E. EXPROPRIATION

IN 4.638 MTS WITH FRACTION 33-4

IN 154.720 MTS WITH PARCEL NO. 32

IN 351.963 MTS WITH PARCEL NO. 32

SOUTHEAST

IN 551.276 MTS WITH FRACTION 33-2

IN 15.240 MTS WITH FRACTION 33-3

IN 0.194 MTS WITH CORETT EXPROPRIATION

SOUTHWEST IN 4. 750 MTS WITH FRACTION 33-3

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads:

 

(VALUATION UNIT

09064

APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES

0903492)

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

APPRAISAL NUMBER 54179

 

NORTHWEST:

IN 12.043 MTS WITH FRACTION 33-3

IN 15.015 MTS WITH FRACTION 33-3

IN 40.274 MTS WITH FRACTION 33-3

IN 19.781 MTS WITH FRACTION 33-3

IN 44.835 MTS WITH CORETT EXPROPRIATION

IN 14.682 MTS WITH FRACTION 33-4

IN 0.116 MTS WITH CORETT EXPROPRIATION

IN 16.319 MTS WITH CORETT EXPROPRIATION

IN 14.781 MTS WITH FRACTION 33-5

IN 90.193 MTS WITH CORETT EXPROPRIATION

SURFACE: 120,000.00 M2

 

TOPOGRAPHY AND LAND PLOT CONFIGURATION:

FLAT LAND PLOT WITH A SIMILAR SHAPE TO A TRAPEZE

 

PANORAMIC CHARACTERISTICS: HABITATIONAL HOUSES COMPRISING THE DEVELOPMENT
HABITATIONAL DENSITY: 100 VIV/HA (MAXIMUM HOUSING IN THE LAND PLOT ACCORDING TO
DEVELOPMENT PLANS)   GROUND USE: HABITATIONAL GROUND USE COEFFICIENT (CUS): 1.00
RIGHTS OF WAY AND/OR RESTRICTIONS: UNKNOWN

 

II.2.- GENERAL DESCRIPTION OF THE CONSTRUCTIONS

 

CURRENT USE OR PURPOSE: UNOCCUPIED LAND PLOT WITH A SIMILAR SHAPE TO A TRAPEZE.
ITS TOPOGRAPHY IS SENSIBLY FLAT LOCATED WITHIN THE URBAN AREA OF PLAYAS DE
ROSARITO NUMBER OF BEDROOMS:   NUMBER OF COMPLETE BATHROOMS:   NUMBER OF PARKING
SPACES: (cero “0” if none are existing)   NUMBER OF HALF BATHROOMS: (cero “0” if
none are existing)   ELEVATOR (1: if existing, 0: if non existing)   TYPE OF
CONSTRUCTION:   NUMBER OF STORIES:   APPROXIMATE CONSTRUCTION AGE:   REMAINING
USEFUL LIFE:   TOTAL USEFUL LIFE:       CONSERVATION CONDITIONS:   CONSTRUCTIONS
CLASSIFICATION CONSERVATION CONDITIONS AGE (YEARS)   T-1         PROJECT
QUALITY:   GENERAL TYPE OF REAL ESTATE:   TERMINATION LEVEL OF CONSTRUCTIONS IN%
  LEVEL AND PROGRESS OF COMMON AREAS:   GENERAL LEASEABLE UNITS:   LEASEABLE
UNITS:            

 

II.3.- SURFACES

 

TOTAL SURFACE OF LAND: 120,000.00 m2

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads:

 

(VALUATION UNIT

09064

APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES

0903492)

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

APPRAISAL NUMBER 54179

III ADDITIONAL APPROACHES USED III.1. PHYSICAL APPROACH

 

Investigation of comparable land plots                         Location
Characteristics ground m2 const m2 Price ($) Unit P. ($/m2) Name/telephone 1
Tijuana Rosarito Hway (conventions center) Regular flat land plot 100,000
165,000,000   1,650.00 Promotor 664-503-0074 2 Entrance to Playa de Rosarito
(centric land plot) Regular flat land plot 2,000 4,728,150   2,364.08 Promotor
664-204-4962 3 Playas de Tijuana Development Toll Road Irregular accidently
shaped land plot 40,000 45,030,000   1,125.75 Promotor 664-503-0074 4 Playas de
Rosarito (South área of Rosarito) Land plot with irregular hills 200,000
154,050,000   770.25 Promotor 664-316-06-30 5 Playas de Rosarito (Centric Area)
Regular land plot with services 36,000 25,525,943   709.05 Promotor 664-396-9958
6 Playas de Rosarito km 49 (Los Arenales) Land plot with regular hills 133,000
310,114,500   2,331.69 Promotor 664-686-2120         Average 1,491.80  

 

 

Considering the value of the land plot from a static residual procedure: F = [VI
(1 - b)] - Pn

Construction prices of similar types (with basis in costs handbooks)

Type of

 

    Payments   Payments Payments   Unit Value       Real Estate b [VI (1 - b)]  
Depreciation

Net ($/

m2)

totals [VI(1-b)]-Pn ($/m2) Source Unit P. ($/m2)   1.00 0   0.25 - 0 0 1,650
Handbook or costs reference No. 1 5,500.00   1.00 0   0.25 - 0 0 2,364
Characteristics of the type of housing 1     1.00 0   0.25 - 0 0 1,125 Handbook
or costs reference No. 2 5,500.00   1.00 0   0.25 - 0 0 770 Characteristics of
the type of housing 2     1.00 0   0.25 - 0 0 709 Handbook or costs reference
No. 2 5,500.00   1.00 0   0.25 - 0 0 2,332 Characteristics of the type of
housing 2       Average 1,491.80     Average 5,500.00                          
 

 

The comparison is made with respect to the characteristics of the appraised lot
          Sur. M2 Unit ($/m2) Area Locat. Front Form Surf. Com Resulting F Unit
V.($/m2) Efficiency factor in appraised real estate   100,000 1,650 0.90 1.00
0.95 1.00 1.00 0.90 0.77 1,269.68 Zone 1.00 Factors used in offer 1            
        2,000 2,364 0.90 1.00 0.95 1.00 1.00 0.90 0.77 1,819.16 Location 1.00
Factors used in offer 2                     40,000 1,126 0.90 1.00 0.95 1.00
1.00 0.93 0.79 893.22 Front 1.00 Factors used in offer 3                    
200,000 770 1.00 1.00 0.95 1.00 1.00 1.00 0.95 731.74 Form 1.00 Factors used in
offer 4                     36,000 709 1.00 1.00 0.95 1.00 1.00 1.00 0.95 673.60
Surface 1.00 Factors used in offer 5                     133,000 2,332 0.90 1.00
0.95 1.00 1.00 0.90 0.77 1,794.23 Other 1.00 Factors used in offer 6            
                        Average 1,196.94 Resulting F 1.00                      
         

 

Lot type Unitary Value Applied to the Ground 1,197.00 Value Area   Value Band
1.00 Land Plot                     Fraction Land Plot Area / m2 Unit. Value
Efficiency factors Net Unitary Value Proportion Partial value of the land plot  
Area Locat. Front Form Surface Other F Re. 120,000.00   1,197.00 1.00 1.00 1.00
1.00 1.00 1.00 1.00 1,197 1.00 143,640,000.00 General Polygon                  
                               

 

Total surf. land plot 120,000.00 m2           Constructions                  
Types of construction Use (key) Class (key) Age in years V.U.T. in years Area m2
New V.R. Age factor Conservation factor Other (explain) F Re.

Net V.R.

($/m2)

Constructions

partial value

                                                   

 

Total constructions surface 0.00     Total value of the constructions 0.00      
                Accessory surface         Construction Surface                  
        Common areas and premises (only in condominiums)           Key
Description Unit Amount New V.R. Age in years V.U.T. in years Age factor
Conservation factor F Re.

Net V.R.

($/m2)

Proportion Common areas partial value                                     Total
value of the common areas and premises 0.00                          

 

Total constructions surface 0.00     Total value of the constructions 0.00      
                Accessory surface         Construction Surface                  
        Additional elements (special premises, complementary works and accessory
elements)       Key Description   Unit Amount New V.R. Age in years V.U.T. in
years Age factor Conservation factor

F Re.

 

Net V.R.

($/m2)

Partial value

Additional Elements

                                                  Additional elements (special
premises, complementary works and accessory elements) 0.00                      
   

 

RESULT OF THE PHYSICAL APPROACH 143,640,000.00

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads: (VALUATION UNIT

09064 APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES 0903492)

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

IV. CONCLUSIONS IV.1 SUMMARY OF VALUES

 

COMPARATIVE MARKET APPROACH   (COMPARATIVE MARKET VALUE) $143,640,000.00    
COSTS APPROACH   (PHYSICAL OR DIRECT VALUE, NET OF REPLACEMENT) $143,640,000.00
    CAPITALIZATION APPROACH     NON APPLICABLE RESIDUAL APPROACH   (RESIDUAL
VALUE) NON APPLICABLE

 

CONSIDERATIONS PRIOR TO CONCLUSION

 

FROM THE ANALYSIS OF THE VALUES OBTAINED THROUGH THE DIFFERENT APPROACHES, AND
CONSIDERING THE DEVELOPMENT OF THE MARKET IN THE AREA OF INFLUENCE OF THE REAL
ESTATE, IT IS CONCLUDED THAT THE VALUE OBTAINED THROUGH THE MARKET APPROACH, IS
THE ONE THAT BEST REFLECTS ITS COMMERCIAL VALUE; WHICH AMOUNT IS:

 

$143,640,000.00

 

V.- CONCLUSION

 

COMMERCIAL VALUE $143,640,000.00

 

<<<<<<<<<THAT IS, ONE HUNDRED FORTY THREE MILLION SIX HUNDRED AND FORTY THOUSAND
PESOS 00/100 LEGAL CURRENCY IN THE UNITED MEXICAN STATES>>>>>>>>>>

 

THIS AMOUNT CONVERTED TO U.S. DOLLARS AT THE EXCHANGE RATE OF $11.97 PESOS PER
DOLLAR, EQUALS THE SUM OF U.S. CY. $12’000,000.00 DLLS.

 

THAT IS, TWELVE MILLION DOLLARS 00/100 LEGAL CURRENCY IN THE UNITED STATES OF
AMERICA

 

THIS AMOUNT REPRESENTS THE COMMERCIAL VALUE OF THE REAL ESTATE AS OF: MAY 7,
2013

 

 

THE VALUE OF THE REAL ESTATE OBTAINED IN PESOS, REFERRED BY THE METHOD OF THE
I.N.P.C., AS OF AUGUST 2, 2011, AMOUNTS THE SUM OF:

 

$132’673,488.08

 

<<<<<<<<<THAT IS, ONE HUNDRED THIRTY TWO MILLION SIX HUNDRED AND SEVENTY THREE
THOUSAND, FOUR HUNDRED AND EIGHTY EIGHT PESOS 08/100 LEGAL CURRENCY IN THE
UNITED MEXICAN STATES>>>>>>>>>>

 

PROFESSIONAL APPRAISER

SIGNATURE

 

 

(Illegible Signature)

 

 

COMPTROLLER

SIGNATURE

 

 

(Illegible Signature)

 

 

MR. MARCELO GONZÁLEZ ALVEAR

SHF REG: 0400663

SPECIALIZATION: REAL ESTATES

MUNICIPAL TAX REGISTRY: PV-023/99

 

MRS. ANA LAURA PALAZUELOS ILLADES

SHF REG: 0903492

SPECIALIZATION: REAL ESTATES

VALUATION UNIT

ABC CAPITAL S.A. INSTITUCIÓN DE BANCA MÚLTIPLE

     

 

Seal that reads:

 

(VALUATION UNIT

09064

APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES

0903492)

           

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

PHOTOGRAPHS

 

 

 

 

 

 

 

 

(Photograph)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Photograph)

 

 

 

 

 

 

      SURROUNDINGS   SURROUNDINGS      

 

 

 

 

 

 

 

(Photograph)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Photograph)

 

 

 

 

 

 

      INTERIOR VIEW OF THE LAND PLOT   INTERIOR VIEW OF THE LAND PLOT      

 

 

 

 

 

 

 

(Photograph)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Photograph)

 

 

 

 

 

 

 

      INTERIOR VIEW OF THE LAND PLOT   INTERIOR VIEW OF THE LAND PLOT      

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads: (VALUATION UNIT

09064 APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES 0903492)

 



 

 

 

ABCCAPITAL

Blvd. Manuel Avila Camacho, Colonia Lomas

de Chapultepec C.P. 11000

Delegacion Alvaro Obregon Mexico D.F.

 

MAP OF THE POLYGON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Map of the polygon)

 

 

 

 

 

 

 

 

 

(Construction Chart for Fraction 33-1)

 

 

 

 

 

 

 

 

(Illegible Signature)   (Illegible Signature)    

Seal that reads: (VALUATION UNIT

09064 APPRAISALS CERTIFICATION

ABC CAPITAL, S.A., Institución de Banca Múltiple

ANA LAURA PALAZUELOS ILLADES 0903492)

 



 

 

